PER CURIAM.
Order granting petition for review in Ariz.App., 402 P.2d 233.
Where, as here, respondents’ action in the trial court is predicated on an allegation that defendants, members of the Board of Trustees, Phoenix General Hospital, secured secret profits through directing the business deals of the hospital corporation, it is apparent that the outcome of the action is dependent upon a complete examination of the financial operations of the hospital. Respondents demand production of “the books and records of the defendants concerning the financial operation of said defendant [Hospital] since the incorporation of said defendant.” The statements contained in Industrial Commission v. Holohan, 97 Ariz. 122, 397 P.2d 624, are applicable:
“ * * * this Court is committed to the liberal view of designation by categories where under the circumstances records are voluminous and hence it may be impossible to specifically designate each document sought. Obviously categories may be narrow or broad. The essential factor is that the category itself be sufficiently defined to the end the parties and the court may understand with certainty the nature of the demand.”
It is obvious from the demand of respondents that the category designated is the books, documents and records concerning all financial transactions of defendant Hospital for the period indicated.
It is ordered that the permanent writ of prohibition heretofore issued by the Court of Appeals (Division One) in this cause be dissolved.